DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Claims 4-20 in the reply filed on 03 August 2022 is acknowledged.  The traversal is on the ground(s) that searching the subject matter of both groups I and II does not place a serious burden on the Examiner.  This is not found persuasive because the search for both groups I and II would be larger than the search for elected group II. It is understood that group II only requires the structure of the beam joint that is claimed, wherein group I requires all of the claimed method steps to produce the beam joint of group I. Therefore, the search would be increased by adding non-elected group I in order to find each method step, and further would place a serious burden on the Examiner.
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-3 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected group I listed in the Requirement for Restriction/Election dated 17 June 2022, there being no allowable generic or linking claim.
Information Disclosure Statement
The information disclosure statements (IDS) were submitted on 07 February 2020 and 17 August 2021. The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosures statement are being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4-9 and 11-19 are rejected under 35 U.S.C. 103 as being unpatentable over Travis (US 10 634 473 B2) in view of Freese (US 3 623 261 A) and Wojciechowski et al (US 6 352 385 B1).
Regarding claim 4, Travis discloses a beam structure (see Fig. 1 A) comprising: 
an end piece (120) having an axis (longitudinal axis), an end piece mating end (axial portion containing 123), and locking features (121) that are spaced apart from one another in the hoop direction (see Fig. 1B),
a tube (110) configured to surround at least a portion of the end piece mating end to form a beam joint (see Fig. 1A).
Travis fails to disclose a composite beam structure comprising: an end piece outer periphery surface, and an end piece mating end defining an end piece axial boundary, wherein the end piece includes wedge-shaped inner locking features that are formed to project outwardly from the end piece outer periphery surface at the end piece mating end and are spaced apart from one another in the hoop direction; and a composite tube, wherein wedge-shaped imprints are formed through the composite tube, corresponding to the wedge-shaped inner locking features, wherein the wedge-shaped imprints define respective composite tube wedge- shaped depression surfaces about a composite tube inner periphery and composite tube wedge-shaped boss surfaces about a composite tube outer periphery, and wherein the wedge-shaped inner locking features of the end piece are covered by the composite tube wedge-shaped depression surfaces.
However, Freese teaches a first (1 in annotated Figure 1 below) and second mating member (2 in annotated Figure 1 below), the first member comprising: a first member outer periphery surface (A, see annotated Figure 1 below), and a first member mating end (I in annotated Figure 1 below) defining a first member axial boundary (B, see Annotated Figure 1 below), wherein the first member includes wedge-shaped inner locking features (C, see annotated Figure 2 below) that are formed to project outwardly from the first member outer periphery surface at the first member mating end (see Fig. 1); and the second member, wherein wedge-shaped imprints (D, see annotated Figure 2 below) are formed through the second member (see Fig. 1), corresponding to the wedge-shaped inner locking features (see Fig. 2), wherein the wedge-shaped imprints define respective wedge- shaped depression surfaces (D) about a second member inner periphery (E, see NOTE and annotated Figure 1a below) and second member wedge-shaped boss surfaces (F and H, see annotated Figures 1 and 2 below) about a second member outer periphery (see NOTE below), and wherein the wedge-shaped inner locking features (C) of the first member are covered by the second member wedge-shaped depression surfaces (D, see Fig. 2), in order to provide a mating structure having two rows of teeth wherein the holding forces are smoothly and uniformly distributed (see Abstract of Feese). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the beam structure of Travis, with Feese, such that it comprises the mating end tooth structure of Feese on the beam structure of Travis, in order to provide a joint having two rows of teeth wherein the holding forces are smoothly and uniformly distributed (see Abstract of Feese). 
The combination of Travis and Feese fails to teach as claimed wherein the beam structure is a composite beam structure. 
However, Wojciechowski et al teaches a toothed beam structure connection (see Fig. 1) wherein the tube (12) is made of a composite (see Column 3 lines 30-35), therefore creating a composite beam structure, in order to provide a beam structure having a high shaft stiffness and reduced cost (see Wojciechowski et al Column 2 lines 19-27). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Travis and Feese, with Wojciechowski et al, such that it comprises a beam member made of a composite material in order to provide a beam structure having a high shaft stiffness and reduced cost (see Wojciechowski et al Column 2 lines 19-27). 
NOTE: The wedge- shaped depression surfaces (D) of the second member are about the inner periphery (E) of the second member, and further the wedge-shaped boss surfaces (F and H) of the second member are about the outer periphery (A) of the second member.

    PNG
    media_image1.png
    406
    397
    media_image1.png
    Greyscale

Figure 1. Annotated Figure 1.

    PNG
    media_image2.png
    349
    526
    media_image2.png
    Greyscale

Figure 2. Annotated Figure 1.

    PNG
    media_image3.png
    385
    552
    media_image3.png
    Greyscale

Figure 3. Annotated Figure 1.

    PNG
    media_image4.png
    393
    503
    media_image4.png
    Greyscale

Figure 4. Annotated Figure 2.

    PNG
    media_image5.png
    380
    496
    media_image5.png
    Greyscale

Figure 5. Annotated Figure 2.

    PNG
    media_image6.png
    348
    463
    media_image6.png
    Greyscale

Figure 6. Annotated Figure 1a.

    PNG
    media_image7.png
    528
    640
    media_image7.png
    Greyscale

Figure 7. Annotated Figure 1.
Regarding claim 5, the combination of Travis, Freese, and Wojciechowski et al teaches wherein: each of the wedge-shaped inner locking features (C) is triangular (see Figs. 1-2 of Freese) having a vertex surface portion (G, see annotated Figure 1 below) that is disposed along the axis (longitudinal axis of Travis) and is directed away from the end piece axial boundary (B, see annotated Figure 1 above) at the end piece mating end (I, see annotated Figure 1 below).

    PNG
    media_image8.png
    369
    509
    media_image8.png
    Greyscale

Figure 8. Annotated Figure 1.
Regarding claim 6, the combination of Travis, Freese, and Wojciechowski et al teaches wherein each of the wedge-shaped inner locking features (C in annotated Figure 2 above) is configured as a triangle (see Figs. 1-2 of Freese), oriented such that it is bisected by the axis (longitudinal axis of Travis) to define first and second triangular surfaces (see NOTE below).
The combination of Travis, Freese, and Wojciechowski et al does not teach wherein each of the wedge-shaped inner locking features is configured as an isosceles triangle.
Applicant is reminded that it has been held that where the general conditions of a claim are disclosed the prior art, changing the shape of a prior art device involves only routine skill in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Travis, Feese, and Wojciechowski et al, such that it comprises the wedge-shaped inner locking features configured as isosceles triangles, in order to provide wedge shaped interlocking projections that are symmetrical, aesthetically pleasing, and capable of accurately fitting against any other wedge shaped interlocking projection.
NOTE: It is understood that the longitudinal axis of Travis will bisect each wedge- shaped inner locking feature of Feese when the beam structure of Travis is viewed from varying angles about the longitudinal axis.
Regarding claim 7, the combination of Travis, Freese, and Wojciechowski et al teaches wherein the end piece (120 of Travis) and the composite tube (110 of Travis) are formed of different materials (see NOTE below).
NOTE: Wojciechowski et al teaches an end piece (16) made of metal (see Column 2 lines 59-51) and a composite tube (12) made of a composite (see Column 3 lines 30-35).
Regarding claim 8, the combination of Travis, Freese, and Wojciechowski et al teaches wherein the end piece (120 of Travis) is formed of metal or alloy or their combination (see NOTE below).
NOTE: Wojciechowski et al teaches the material of the end piece being metal in Column 2 lines 59-51.
Regarding claim 9, the combination of Travis, Freese, and Wojciechowski et al teaches wherein the end piece (120 of Travis) and the composite (material taught by Wojciechowski et al) tube (110 of Travis) each have circular cross-sections (see Fig. 1B of Travis).
Regarding claim 11, the combination of Travis, Freese, and Wojciechowski et al teaches wherein: the end piece (120 of Travis) extends from the end piece mating end (I seen in annotated Figure 1 below of Freese) to an axial exterior end (J, see annotated Figure 1B below); and a mechanical connector is secured to the axial exterior end (see NOTE below).
NOTE: It is understood that aerodynamic surfaces such as fins are to be attached to the outside of the structure of Travis (see Column 3 lines 1-10 of Travis), therefore providing a mechanical connector secured to the axial exterior end.

    PNG
    media_image9.png
    363
    408
    media_image9.png
    Greyscale

Figure 9. Annotated Figure 1B.
Regarding claim 12, the combination of Travis, Freese, and Wojciechowski et al teaches further comprising an end cap (130 and 140 of Travis) that is secured to the composite tube outer periphery of the composite (material taught by Wojciechowski et al) tube (110 of Travis) at the beam joint (see NOTE below), wherein: the end cap (130 and 140 of Travis) is formed with wedge-shaped outer locking features (133 of Travis) connected to one another by a collar portion (130 of Travis); and the wedge-shaped outer locking features are configured to abut adjacent ones of the composite tube wedge-shaped boss surfaces (H in annotated Figure 1 above).
NOTE: The fasteners (140 of Travis) that are part of the end cap (130 of Travis) are secured to the outer periphery of the composite tube (110 of Travis), therefore the end cap is secure to the outer periphery.
Regarding claim 13, the combination of Travis, Freese, and Wojciechowski et al teaches wherein the end cap (130 and 140 of Travis) is formed from metal or alloy or their combination (see Column 5 lines 1-5 of Travis).
Regarding claim 14, the combination of Travis, Freese, and Wojciechowski et al teaches wherein the wedge-shaped outer locking features (133 of Travis) define an end cap (130 and 140 of Travis) outer boundary of the end cap (see Fig. 1B of Travis) so that the end cap is discontinuous in the hoop direction about its perimeter along the beam joint (see Fig. 1B of Travis).
Regarding claim 15, the combination of Travis, Freese, and Wojciechowski et al teaches wherein the end cap (130 and 140 of Travis) is continuous around its perimeter along the beam joint (see annotated Figure 1B and NOTE below) and has a complementary cross section shape to the composite (material taught by Wojciechowski et al) tube (110 of Travis) outer periphery about the beam joint (see Fig. 1A of Travis).
NOTE: Annotated Figure 1B below shows the path around the end cap perimeter that includes a continuous structure of the end cap.

    PNG
    media_image10.png
    476
    275
    media_image10.png
    Greyscale

Figure 10. Annotated Figure 1B.
Regarding claim 16, the combination of Travis, Freese, and Wojciechowski et al teaches wherein the wedge-shaped inner locking features (C in annotated Figure 2 above) define the end piece (120 of Travis) axial boundary (B in annotated Figure 1 above) along the beam joint, so that the end piece is discontinuous in the hoop direction about its perimeter along the beamjoint (see NOTE below).
NOTE: The wedge shaped structure of Feese taught onto the end piece of Travis is discontinuous in the hoop direction.
Regarding claim 17, the combination of Travis, Freese, and Wojciechowski et al teaches wherein the wedge-shaped inner locking features (C in annotated Figure 2 above) define the end piece (120 of Travis) axial boundary (B in annotated Figure 1 above) along the beam joint, so that the end piece is discontinuous in the hoop direction about its perimeter along the beamjoint (see NOTE below).
NOTE: The wedge shaped structure of Feese taught onto the end piece of Travis is discontinuous in the hoop direction.
Regarding claim 18, the combination of Travis, Freese, and Wojciechowski et al teaches wherein the end cap (130 and 140 of Travis) is fastened to the end piece (120 of Travis) at a location that is spaced apart from the end piece mating end (mating end is I, see annotated Figure 1 and NOTE below).
NOTE: The end piece mating end begins at the mating tooth feet, as shown below. Further, Travis shows the end cap (130 and 140) being fastened to the end piece (120) at a location spaced from the mating tooth feet (see Fig. 1A of Travis). Therefore, the end cap of Travis is fastened to the end piece of Travis at a location that is spaced apart from the end piece mating end.

    PNG
    media_image11.png
    427
    551
    media_image11.png
    Greyscale

Figure 11. Annotated Figure 1.
Regarding claim 19, the combination of Travis, Freese, and Wojciechowski et al teaches wherein the end cap (130 and 140 of Travis) is fastened to the end piece (120 of Travis) with fasteners (140), such as for example, a nut and bolt connection or rivets, therebetween (see Fig. 1B).
Claim(s) 10 is rejected under 35 U.S.C. 103 as being unpatentable over Travis (US 10 634 473 B2) in view of Freese (US 3 623 261 A) and Wojciechowski et al (US 6 352 385 B1), as applied to claim 4, and further in view of Rouillot (US 5 553 964 A).
Regarding claim 10, the combination of Travis, Freese, and Wojciechowski et al teaches the end piece (120 of Travis) and the composite (material is taught by Wojciechowski et al) tube (110 of Travis) having a circular cross section (see Fig. 1B of Travis).  
The combination of Travis, Freese, and Wojciechowski et al fails to teach that the end piece and the composite tube each have polygonal cross-sections, such as, for example, triangular, square, pentagonal, hexagonal, or other closed- shape contours.
However, Rouillot teaches that a mechanical tubular element (10, 10’, 14, 14’) can be circular (see Fig. 11) or hexagonal (see Fig. 12) in order to better perform and withstand torque transmission (see Column 5 lines 19-24).
Applicant is reminded that it has been held that where the general conditions of a claim are disclosed the prior art, changing the shape of a prior art device involves only routine skill in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Travis, Feese, and Wojciechowski et al, with Rouillot, such that it comprises a hexagonal shape in order to better perform and withstand torque transmission (see Column 5 lines 19-24 of Rouillot).
Claim(s) 20 is rejected under 35 U.S.C. 103 as being unpatentable over Travis (US 10 634 473 B2) in view of Freese (US 3 623 261 A) and Wojciechowski et al (US 6 352 385 B1), as applied to claim 4, and further in view of Schaefer et al (US 11 396 904 B2).
Regarding claim 20, the combination of Travis, Freese, and Wojciechowski et al teaches wherein the tube (110 of Travis) is a composite tube matrix (see Column 3 lines 30-35 of Wojciechowski et al) formed of a material selected from one or more reinforced carbon (see Column 2 lines 45-47 of Wojciechowski et al), glass, and organic fibers or their combination. 
The combination of Travis, Freese, and Wojciechowski et al does not teach the composite tube is formed of a material selected from one or more reinforced carbon, glass, and organic fibers or their combination, within a thermoset or a thermoplastic polymeric matrix.
However, Schaefer et al teaches a composite tube (60) is formed of a material selected from one or more reinforced carbon, glass, and organic fibers or their combination, within a thermoset or a thermoplastic polymeric matrix (see Column 2 lines 63-67 and Column 3 lines 1-6 of Schaefer et al), in order to provide a composite tube with high impact resistance and high fatigue resistance.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Travis, Feese, and Wojciechowski et al, with Schaefer et al, such that it comprises a composite tube made from a thermoplastic polymeric matrix (see Column 2 lines 63-67 and Column 3 lines 1-6 of Schaefer et al), in order to provide a composite tube with high impact resistance and high fatigue resistance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY A HALL whose telephone number is (571)272-5907. The examiner can normally be reached Monday through Thursday 8:00am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZAH/Examiner, Art Unit 3678             

/AMBER R ANDERSON/Supervisory Patent Examiner, Art Unit 3678